Title: To Thomas Jefferson from Burrill Carnes, 28 September 1787
From: Carnes, Burrill
To: Jefferson, Thomas


Nantes, 28 Sep. 1787. Acknowledges TJ’s letter of 22 Sep.; had hoped to send by Ast, who brings this, the account of the United States with Schweighauser & Dobrée, but illness of Dobrée has prevented, and will for some time, completion of examination of that account. Wishes to present the “difficulty American vessels labour under here, on their return home for want of Salt provisions”; the provisions they get in France will not keep; if “they could be permitted to take Irish Provisions, like the French West India Ships, it would be esteemed a very great favour.”
